Sandler, J, P.,
concurs in a memorandum as follows: On February 1,1980, at about 10:30 a.m., two police officers in an anticrime patrol car observed a vehicle run a red light. The trunk lock of the car had been punched out. The officers testified that they ran a license plate check with “central”, which reported that the car had been listed as stolen, that they radioed for backup assistance, followed the car until it stopped, and then arrested the occupants of the vehicle. The issue presented is the legality of the arrest, which resulted in the finding of evidence sought to be suppressed. Let me state my emphatic agreement with the hearing court’s judgment that the testimony of the police officers was highly credible, and that the alternative thesis advanced by the defendants was in the highest degree improbable. It is very difficult to accept that the two police officers believed solely on the basis of a punched-out trunk lock that they had the right to arrest the occupants of the vehicle, and that, without conducting the simple license plate check available to them, they radioed for backup assistance and undertook the arrest. Applying the normal criteria of common sense and human experience, the police account is far more believable than the alternative theory advanced on behalf of the defendants. I do not agree with the court’s memorandum comment that “whether or not a search of the computer could turn up such a radio run would be highly probative of the officers’ credibility”. That comment implies an acceptance of the perfect operation of computer systems, and the infallibility of those operating such systems, that is not sustained by common experience. Nor do I believe that the hearing Judge was wrong in his view that the radio dispatcher on duty on the evening of the arrest was not likely to have relevant evidence to give. It does not seem to me reasonable to suggest that the failure of that dispatcher to recall many months later one of scores of communications that he *788received on a particular evening, and that could have had no particular significance to him, would have a meaningful impact on the issue of credibility. On the other hand, I agree that the defendants were entitled to develop evidence that might tend to establish that the inability to retrieve from the computer evidence of the communication testified to by the police officers would have a legitimate bearing on the accuracy of their testimony. Accordingly, I concur in the result reached by the court.